Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 07/27/2022. Claims 1-12 have been amended. Thus, claims 1-12 are currently pending in the instant application.
Claim Objections
Claims 1, 7 and 10 are objected to because of the following informalities:  
In claim 1, lines 15-16, the equation “                        
                            1
                            ≤
                            j
                            ≤
                            k
                             
                            a
                            n
                            d
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    m
                                    j
                                    =
                                    n
                                
                            
                        
                    ” and “aj = a1 ... ak” should be crossed out to make it clearer, because the amended claim does not cross out or line through, which makes it confusing.
In claim 7, line 3, the feature “(teinjpj, tausjpj)” should be crossed out to make it clearer, because the amended claim does not cross out or line through, which makes it confusing.
In claim 10, it is suggested that a comma at the end sentence of the claim should be changed to a period in order for complete sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, it is unclear whether the outputs belong to the open-and/or closed-loop control means or to the light-emitting diode array. If the outputs belong to the open-and/or closed-loop control means, it is noted that the controllable switching elements are not part of the subject matter of the claim. Otherwise, these controllable switching elements are not part of the claim.
In claims 1, 8 and 11, the limitation recites “a number of k groups” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is not clear what the number is specified by, nor to what the groups are supposed to relate.
In claims 5-7 and 12, the term "pulse widths" was not previously defined. It is therefore unclear to what the pulse widths refer?
Therefore, it is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 2-7 and 12 are depending on claims 1 and 11, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below. 35 U.S.C. 112 (pre-AlA), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S Publication No. 20110031895 A1).
Regarding claims 1 and 11, Liu discloses a control system for controlling an LED field and a method for operating a circuit arrangement (which is an LED driving circuit that adjusts the voltage level of a driving voltage according to the variation in electrical characteristics among the driven LEDs or LED strings, see fig. 1 and 2) comprising:
n LEDs (which are load units 152, 154, and 156 can be LED strings in a backlight module), where n > 2 (see fig. 1, paragraph [0023]), wherein each LED is allocated to one of the k groups (which are LED groups 152, 154, 156) such that each of the k groups contains groups contains mj LEDS, and such that                         
                            1
                            ≤
                            j
                            ≤
                            k
                             
                            a
                            n
                            d
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    m
                                    j
                                    =
                                    n
                                
                            
                        
                     (each of LED groups 152, 154, 156 contains 3 LEDS, see fig. 1);
outputs (which are V1, V2, V3 and outputs of the "switch control unit 132") for providing control signal to controllable switching elements (which are switches 134, 135, 136, "the switch control unit 132 is coupled to the switches 134, 135, and 136; the switch control unit 132 selectively turns on the switch 134, 135, or 136 according to the second control signal CS2"), (see fig. 1-2, paragraph [0023]-[0025]),
the control system is configured to:
define activation times and/or deactivation times of impulses through the control signals (which are switch-on times and/or switch-off times T1, T2, T3 of pulses can be defined by means of the open-and/or closed-loop control signals, and a voltage V1, V2 or V3 is only applied if the corresponding control signal is generated by the "switch control unit 132"), (see fig. 2, paragraph [0028]-[0029]); and 
actuates the controllable switching elements during the determined impulses for closing or opening (which are one and/or more controllable switching elements 134, 135, 136 can be actuated during the ascertained pulses to close or open), (see paragraph [0028]);
wherein the activation and deactivation time of the impulse for every LED of every single group (switch-on times and/or switch-off times for the various LEDs correspond to the reference times T1, T2, T3, see fig. 2, paragraph [0028]-[0029]).
Liu does not explicitly disclose the control system is configured to determine a reference time aj = a1 ... ak for each of the k groups; wherein the activation and deactivation time of the impulse for every LED of every single group is based on the reference time aj = a1 ... ak such that                         
                            1
                            ≤
                            p
                            j
                            ≤
                            m
                            j
                        
                    .
However, Liu further discloses a reference time aj = a1 ... ak can be determined for each group (which is the basis of a reference time T1, T2, T3 can be determined for each group (see fig. 2), and the switch-on and the switch-off time of the pulse for each LED of each group can be ascertained on the basis of the reference time T1, T2,T3 (see fig. 2, paragraph [0029])). It is also noted that the switch-on times and/or switch-off times for the various LEDs correspond to the reference times T1, T2, T3. In addition, determining actuation times for LEDs is within the capabilities of a person skilled in the art, and the series diodes 152, 154, 156 constitute a light-emitting diode array. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that switch-on times and/or switch-off times for the various LEDs correspond to the reference times T1, T2, T3, and also determining actuation times for LEDs is within the capabilities of a person skilled in the art, see fig. 2, paragraph [0028]-[0029]).
Regarding claim 2, Liu discloses the control system in accordance with Claim 1, wherein each LED is allocated to one of the number of k groups (which are LED groups 152, 154, 156) such that neighboring LEDs are allocated to different groups (see fig. 1, paragraph [0025]-[0026]).
Regarding claim 3, Liu discloses the control system in accordance with Claim 1, wherein the control system is configured to determine the reference times aj = a1 ... ak (which are reference times T1, T2, T3) at random (see fig. 2, paragraph [0028]-[0029]).
Regarding claim 4, Liu discloses all the limitations of the control system according to Claim 1, except for specifying that wherein the control system is configured to determine the reference times aj = a1... ak as follows:
k=1: a1 can be chosen at will, 
k=2: a1 = 0, a2 = T, 
k>2: a1 = 0, a2 … ak-1 =                          
                            i
                            
                                
                                    T
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    , ak = T
with I = 1 … k – 2,
where T is a clock cycle; 
However, Liu discloses the timing period T1, T2, T3. As shown in figure 2, during the time period T1, the load unit 152 receives the driving voltage VOUT and the conducting current I.sub.152 that are equal to V1 and I.sub.R, respectively. During the time period T2, the load unit 154 receives the driving voltage VOUT and the conducting current I.sub.154 that are equal to V2 and I.sub.G, respectively. During the time period T3, the load unit 156 receives the driving voltage VOUT and the conducting current I.sub.156 that are equal to V1 and I.sub.B, respectively (see paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to that the timing period as taught by Liu can be determined as the equations above, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claims 5-6, Liu discloses all the limitations of the control system according to Claim 1, except for specifying that wherein the activation time of the impulse for each LED in a group is a factor of a using the equation: 
teinjpj = aj - aj * PWjpj
where: aj = a1 … ak applies and PWjpj = pulse width of p. LED in j. group in % of T applies; and 
wherein the deactivation time of the impulse for each LED in a group is a factor of a using the equation: 
tausjpj = aj + (T-aj) * PWjpj
where: aj = a1 … ak applies and PWjpj = pulse width of p. LED in j. group in % of T applies.
However, Liu discloses switch-on times and/or switch-off times for the various LEDs correspond to the reference times T1, T2, T3, and also calculate the activation time and deactivation time of the impulse for each LED in a group is within the capabilities of a person skilled in the art, see fig. 2, paragraph [0028]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to that using the timing period as taught by Liu can be calculated as the equations above, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 8, Liu discloses all the limitation of the control system as stated in claim 1 above (see paragraph [0028]-[0029]). Liu does not explicitly disclose a method for programming a control system comprising: reproducing, in a simulation, required luminance distributions that are to be achieved with a LED field, determining, by means of the simulation, the impulses of the individual LEDs in a group for the required luminance distribution, simulating a current distribution in the LED field for different numbers of groups on the basis of the impulses,  determining an optimum number of k groups on the basis of the current distributions, transferring the data determined on the basis of the simulation to the control system.
However, a person skilled in the art is aware that the number and arrangement of light-emitting diodes or groups of light-emitting diodes influences the current distribution. Carrying out such a simulation based on a current distribution in order to determine an optimum number of LEDs is within the capabilities of a person skilled in the art.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S Publication No. 20110031895 A1) in view of Kang et al. (KR 20140092184 A). 
Regarding claims 7 and 12, Liu discloses all the limitations of the control system accordance with Claim 1 and the method of claim 11, except for specifying that where the control system is configured to calculate a mean value Mpw of all pulse widths PWi in accordance with the equation Mpw =                         
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    P
                                    W
                                    i
                                
                            
                        
                    , and wherein the number of K groups is based on the mean value Mpw in accordance with 
the equation k = M-1PW, and wherein every LED is allocated to one of the number of k groups.
Kang, on the other hand discloses a method and an apparatus for controlling power for extending a lifespan of an LED. In addition, Kang, (in fig. 4-5, abstract, paragraph [0001], [0009]-[0019], [0034], [0048]-[0088]), discloses a light-emitting diode array 100 ("LED array") consisting of LED groups ("controlled LED groups"), which are actuated with control signals (inter alia "controls the pulse signal"); wherein the number of LEDs or groups that can be actuated is specified according to the average pulse width ("the number of LED which at the same time, the signal control unit controls based on the average PWM duty ratio about the LED array are determined and LED is grouped according to the LED number which at the same time, it controls and the pulse signal about each LED can be controlled").
It is well known in the art that the average pulse width of a PWM signal determines the brightness of a light-emitting diode. This forms the basic principle of dimming a light-emitting diode. Kang teaches that not only groups are determined on the basis of an average pulse width but also a number of LEDs that belong to a group. Although the formulas given in the claims are not explicitly mentioned in Kang, the examiner considers that these formulas merely define generally known mathematical relationships which, for example, enable an average to be ascertained from a number of other values.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching as taught by Liu in view of the teaching by Kang in order for the lifespan of the LED can be extended while uniformly maintaining the average brightness of the entire LED, and the number of LEDs included in an LED group, which is simultaneously controlled by taking both LED lifespan and optical output accuracy into consideration, can be effectively determined (see abstract by Kang).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S Publication No. 20110031895 A1) in view of Van de Ven (U.S Patent No. 9839083 B2).
Regarding claim 9, Liu discloses the control system according to Claim 1 further comprising: 
a current source (which is a current source 140 is coupled between the ground GND and a second end of each of the switches 134, 135, and 136), 
an LED field (via load 152, 154, 156, see fig. 1), 
where the LED field (via load 152, 154, 156) comprises at least two series circuits each of which comprises at least one LED and a controllable switching element (which are switches 134, 135, 136), where a control connection of each controllable switching element is connected with an output of the control system(via a switch control unit 132, (see fig. 1, paragraph [0023]).
Liu does not explicitly disclose a current source for each LED.
Van de Ven, on the other hand, discloses a solid state lighting apparatus and circuits including LED segments comprising LED segments 1-N are provided in separately controllable respective LED segments arranged in banks. The LED segments 1-N can be separately controlled by an LED segment selection circuit 1015 using a LED segment control circuit 1040. In some embodiments according to the invention, the LED segment control circuit 1040 can separately operate respective current sources 1020-1-N for each of the LED segments responsive to input from the dimming circuit 305 to the LED segment selection circuit 1015. For example, the current source 1020-1 can be used to control the current to LED segment 1, the current source 1020-2 can be used to control the current to LED segment 2, and the current source 1020-N can be used to control the current to LED segment N (see fig. 10 and 11, col. 15, lines 32-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control system as taught by Liu with the LED segment control circuit can separately operate respective current sources for each of the LED segments as taught by Van de Ven such that whether one current source or one for each LED chain is used is a routine measure in the art in order for the adjustable current source supplies the required current to light up the selected LED and to achieve the required luminance distribution.
Regarding claim 10, Liu in view of Van de Ven discloses the control system in accordance with Claim 9, wherein each current source of the current source can be regulated by the control system (see fig. 10, col. 15, lines 32-48), where the current with a closed controllable switching element is i=imax and with an opened controllable switching element is i=0 (Van de Ven discloses an LED segment selection circuit can be configured to selectively control current through the plurality of LED segments to shift the light emitted by the apparatus to the targeted spectral power distribution responsive to dimming input. Van de Ven further discloses an LED fixture can be configured as separately switched LED segments, each of which can have a respective spectral power distribution. Further, particular LED segments can be populated with LEDs of a particular spectral power distribution that is the target value for dimming. In operation, an LED segment selection circuit can selectively control the current through the particular LED segments so that the overall spectral power distribution of light generated by the apparatus shifts toward a targeted spectral power distribution as dimming proceeds. For example, a full spectral power distribution may be provided by the switching circuit to switch current through a combination of all of the LED segments each of the current sources can be set responsive to the input from the dimming circuit. It will be understood that the dimming circuit can be any circuit configured to communicate a level of dimming desired by a user or system, see abstract, col. 7, lines 53-65).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/20/2022